Filed 6/26/14 P. v. Wroblewski CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                  C073434

                   Plaintiff and Respondent,                                     (Super. Ct. Nos. 13F00466,
                                                                                         12F07846)
         v.

JEFFREY TODD WROBLEWSKI,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        PROCEDURAL AND FACTUAL BACKGROUND
         Defendant Jeffrey Todd Wroblewski was found in possession of over two ounces
of methamphetamine and several ounces of marijuana.
         In case No. 12F07846, defendant pled no contest to possession of
methamphetamine for sale and possession of marijuana for sale. (Health & Saf. Code,

                                                             1
§§ 11378, 11359.) Pursuant to the plea agreement, the trial court indicated a suspended
state prison sentence of three years eight months, with five years formal probation.
Defendant was released on his own recognizance subject to a Cruz1 waiver. Defendant
failed to appear for sentencing and the trial court issued a bench warrant for his arrest.
        Defendant went to a Target store and stole various items with a total value of
$247.82. He had three prior theft convictions.
        Defendant pled no contest to petty theft with a prior (Pen. Code, § 666) in case
No. 13F00466.
        Sentencing defendant in both cases, the trial court sentenced him to an aggregate
term of four years four months in county jail, imposed various fines and fees and awarded
138 days presentence credit (69 actual and 69 conduct). The trial court subsequently
amended the judgment to reduce the booking and classification fees (Gov. Code,
§ 29550.2).
        Defendant appeals. His request for a certificate of probable cause was denied.
                                    WENDE REVIEW
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requesting the court to
review the record and determine whether there are any arguable issues on appeal.
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days elapsed, and we received no
communication from defendant.
        Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




1   People v. Cruz (1988) 44 Cal.3d 1247.

                                              2
       However, our review discloses a minor error in the abstract, which incorrectly
reflects full consecutive terms rather than the one-third the middle term sentences
imposed by the trial court for possession of marijuana for sale and petty theft with a prior.
We order a correction to the abstract.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed. The trial court is directed to amend the abstract of
judgment to show consecutive one-third the middle term sentences for possession of
marijuana for sale and petty theft with a prior and to forward a certified copy of the
amended abstract to the appropriate authorities.



                                                        MURRAY                , J.



We concur:



      BLEASE                , Acting P. J.



      HULL                  , J.




                                             3